Citation Nr: 1400353	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO hearing service connection for hearing loss, tinnitus, and post-concussion syndrome.

The Board has reviewed the Veteran's paper claims and his file on the Virtual VA electronic file system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Bilateral hearing loss developed as a result of noise exposure during service.

2.  Tinnitus developed as a result of noise exposure during service.

3.  No post-concussion headache disorder was noted on the Veteran's service entrance examination.

4.  A post-concussion headache disorder was present during the Veteran's service; the evidence does not clearly and unmistakably establish that the headache disorder existed prior to service and underwent no increase in severity during service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  A post-concussion headache disorder was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss

The Veteran contends that he has hearing loss that developed as a result of noise exposure during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the Hensley case, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In June 2009, the Veteran submitted a claim for service connection for hearing loss. He reported that he was exposed to noise during service in his duties as a security policeman, specifically while guarding operational airfields.  He stated that he did not have proper ear protection while performing those duties.

The Veteran's hearing was tested in a May 1969 examination for entrance into service.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

10
LEFT
0
0
-5

-5

The Veteran had a service separation examination in June 1970.  On audiological evaluation at that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
15
15
30
15

On VA audiology examination in November 2009, the Veteran related a history of unprotected exposure to hazardous military noise.  It was noted that because of a medical discharge he did not serve through the end of his enlistment period.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
35
35
LEFT
40
40
35
35
30

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 35 percent in the left ear.  The examiner stated that service records show that the Veteran separated from service with no ratable hearing loss.  Based on that, the examiner concluded that the Veteran's hearing loss did not occur during service, and that it was less likely than not that his current hearing loss is service connected.

The RO noted that the Veteran's hearing thresholds shifted between service entrance and service examination.  The RO asked the VA examiner to address that shift in an addendum to the examination report.  In a July 2010 addendum, the examiner wrote:

This examiner has several years experience working with the Army and Air Force hearing conservation programs and is therefore familiar with the quality of test environments used to document hearing.  Often the testing environments are located in far less optimal conditions [than] professional standards.  This is more likely to be a reason for any "shift" in hearing, not due to a true loss but poor (noisy) test environments.

In a September 2010 statement, the Veteran took issue with the examiner's opinion regarding the likely etiology of his hearing loss.  The Veteran contended that, as the examiner was not present at his hearing examinations during service, he was not in a position to evaluate those test environments.  The Veteran argued that the examiner engaged in speculation when he concluded that it is likely that the separation test environment was noisier than the entrance test environment.

The Veteran's account of noise exposure while standing guard at active airfields is consistent with his service duties as an Air Force security policeman.  The Board accepts that he was exposed to very lound noise.  

In this regard, it is reasonable to consider the Veteran's noise exposure during service as a possible cause of the shift in his hearing thresholds during service.  The VA examiner has knowledge that some service testing environments are noisy, but he has not reported knowledge regarding the particular settings where the Veteran had his entrance and separation examinations.  The examiner's conclusion that the environment of the separation examination was noisier thus requires speculation.  The Board therefore does not find the examiner's opinion persuasive.  It is more likely that the increase in auditory thresholds represented diminishment in the Veteran's hearing during service.

Thus, while the Veteran did not develop disabling hearing loss during service, testing showed some diminishment in his hearing during service.  The 2009 testing showed current disabling bilateral hearing loss.  The evidence of noise exposure during service, diminishment of hearing during service, and current disabling bilateral hearing loss is sufficient to support service connection for hearing loss.

Tinnitus

In his June 2009 claim, the Veteran stated that he had experienced tinnitus ever since his exposure in service to acoustic trauma.  In the November 2009 VA audiology examination, the examiner reported having reviewed the Veteran's claims file.  In the examination report, the examiner indicated that the Veteran's tinnitus is of unknown onset, and that the Veteran did not associate his tinnitus with the military.  The examiner provided the opinion that it is less likely than not that the Veteran's tinnitus is service connected.  The Veteran did relate his tinnitus to service, however, in the June 2009 claim.  The Veteran is competent to recall when he has experienced tinnitus.  The Veteran's accounts of noise exposure during service and of experiencing tinnitus from service forward, considered together with his diminished hearing during service and his current disabling hearing loss, reasonably support service connection for tinnitus.

Post-Concussion Syndrome

The Veteran is seeking service connection for post-concussion syndrome.  He received treatment during service for headaches found to be related to a head injury he reported having sustained before he entered service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

On the report of the Veteran's May 1969 service entrance examination, the examiner checked normal for the condition of the Veteran's head and for his neurologic condition.  In a May 1969 medical history report, the Veteran checked no for history of head injury or of frequent or severe headache.  He described his health as good.

In April 1970, the Veteran was seen for severe headaches and a blackout.  A few days later he had a neurology consultation at a service hospital.  He reported having a headache disorder with onset in early 1968, before he entered service, providing evidence against his own claim.  

At this time, he stated that in early 1968 he fell from a tree in which he was working.  He indicated that he sustained a left arm fracture and a blow to the left side of his head.  He related that he was unconscious for several hours and hospitalized for several days.  He reported that his head pain resolved during the initial treatment, but that three months later he developed intermittent headaches that had continued through the present.  He indicated that soon after he entered service he was evaluated for the headaches at another service hospital.  He stated that on that evaluation it was felt that the headaches were post-concussional.  The neurologist who evaluated the Veteran in April 1970 found that he had post-concussion headaches that were quite severe and frequent.  The neurologist recommended treatment with increased medication, and possible cross training for duties compatible with the necessary medication.  The neurologist expressed the opinion that it could not be determined whether the Veteran could continue in service, because sufficient attempts to treat his headache disorder had not been made.

In May 1970, the Veteran received outpatient treatment for headaches with dizziness and vomiting.  

In this regard, the Board fines this important in that it indicates the condition prior to service was becoming worse in service.  He was placed on a profile restricting him from prolonged or excessive physical or mental exertion, and from carrying a weapon.  Treatment notes from May and June 1970 reflect ongoing problems with headaches, and trial of different medications.  

On examination in June 1970, it was noted that the Veteran had headaches with associated dizziness that began after a head injury that occurred before service.  In a June 1970 medical history, the Veteran checked yes for history of frequent or severe headache, dizziness or fainting spells, head injury, and periods of unconsciousness.  He described his health as poor, with severe headaches, blackouts, and dizziness.  In September 1970 a clinician found that trials of many analgesics had been unsuccessful in controlling the Veteran's persistent headache problem.  The clinician recommended processing the Veteran for discharge.  

In a January 2010 statement, the Veteran indicated that the fall from the tree that caused the head injury occurred while he was in service, which is clearly not the case.

Service treatment records from 1970 reflect the Veteran's reports that he fell from a tree and hit his head in 1968, before he entered service.  The Veteran's 1970 recollections as to when he fell were made fairly soon after the event, and so are more likely to be accurate than his 2010 statement that the fall occurred during his service in 1969 and 1970.  The Board accepts the more contemporaneous accounts as more persuasive, and concludes that the fall and head injury occurred before the Veteran entered service.

The Veteran did not report the head injury and headaches when he entered service, and he reported the pre-service history of both while he was in service.  Nonetheless, under 38 U.S.C.A. § 1111, he is entitled to the presumption that he was in sound condition when he entered service, except as to disorders noted on entrance into service.  The examiner did not note the Veteran's headache disorder on the entrance examination report.  The presumption of soundness may be rebutted by clear and unmistakable evidence demonstrating that the disability existed prior to service and was not aggravated by service.  The evidence that the post-concussion headache disorder existed prior to service is strong, perhaps even clear and unmistakable.

The evidence as to whether the headache disorder was aggravated by service, however, leaves some question.  When the Veteran entered service in May 1969, he described his health as "good", and the examiner did not find any evidence of headache or other neurological disorder or impairment.  Later in service, despite efforts to treat the headache disorder, the Veteran was found to be unable to perform some types of duties.  He was ultimately found to be unable to continue in service because of the effects of his post-concussion headache disorder.  The evidence can be interpreted as showing worsening of the disorder, and increase in disability due to the disorder, during service.  Alternatively, the evidence can be interpreted as indicating that the headache disorder was comparably disabling throughout service, but that it took evaluation over a period of time to determine the extent of the disability.  The evidence leaves enough room for debate that it cannot be said to "clearly and unmistakably" demonstrate that the headache disorder was not aggravated by service.  Certainly no clinician made a specific finding that any increase in disability was due to the natural progress of the disease.

As there is not clear and unmistakable evidence that the Veteran's headache disorder was not aggravated by service, the presumption of sound condition is not rebutted.  The Board therefore presumes that the Veteran was in sound neurological condition when he entered service.  Medical records show that the post-concussion syndrome for which the Veteran seeks service connection was diagnosed and symptomatic during his service.  The record therefore supports service connection for the post-concussion headache disorder.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for post-concussion headache disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


